                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION AT PIKEVILLE

SHEILA DIANNE KILLION,1                 )
                                        )
      Plaintiff,                        )
                                        )              Civil Case No.
v.                                      )              7:18-cv-27-JMH
                                        )
ANDREW SAUL, COMMISSIONER OF            )           MEMORANDUM OPINION
SOCIAL SECURITY,2                       )                AND ORDER
                                        )
      Defendant.                        )
                                        )

                                       ***

      Plaintiff, Sheila Dianne Killion, brings this matter under 42

U.S.C. § 405(g) seeking judicial review of an administrative

decision of the Acting Commissioner of Social Security.                [DE 1].

The Court, having reviewed the record and the motions filed by the

parties, [DE 20, 22], will AFFIRM the Commissioner’s decision as

no   legal   error   occurred    and   it    is   supported   by   substantial

evidence.

               I.    STANDARD FOR DETERMINING DISABILITY

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason




1 The Plaintiff’s last name is “Killion” not “Dillion,” as Plaintiff has
acknowledged was incorrectly entered. [DE 17-4 at 2, PageID #832].

2
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019. Nancy Berryhill was serving as Acting Commissioner of Social Security
when this action was filed. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Commissioner Saul is automatically substituted as a party.
of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).         In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                      See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers     whether    the   claimant      is   still    performing

substantial     gainful     activity;    Step     Two,    whether   any    of    the

claimant’s    impairments       are   “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.                     As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.      Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                    II.    PROCEDURAL AND FACTUAL HISTORY

       Plaintiff    filed       applications      for    disability      insurance

benefits     (“DIB”)      and   supplemental      security     income     (“SSI”),

alleging disability beginning in October 2015. [TR 203-213].                     The

claim was denied initially and upon reconsideration.                [TR 119, 89-

89, 117-118].      Killion pursued her claims at a hearing in front of

an Administrative Law Judge (“ALJ”) on April 26, 2017.                     [TR 36–

76].    ALJ Jerry Meade issued a decision on October 27, 2017,

                                        2
denying Killion’s claims and finding that she was not disabled, as

defined under the Act.       [TR 13-40].         The Appeals Council denied

review, making it the Commissioner’s final decision for purpose of

judicial review.      [TR 1–5].      This appeal followed pursuant to 42

U.S.C. § 405(g).      [DE 1].     Consistent with the Court’s Standing

Scheduling Order, [DE 10], the parties have submitted cross motions

for summary judgment, which are ripe for review.                [DE 20, 22].

     Killion alleges onset of disability at 61 years of age.                   [TR

203].     She has a GED and four years of college education, but no

degree.    [TR 21].   Killion engaged in past relevant work as a maid

and a landscaper.     [TR 32, 275].

     Killion     claims     disability      as    a    result     of   numerous

impairments,    including    brain    injuries     related   to    a   past    car

accident, as well as impairments to her back, vision, speech,

memory, dizziness, thyroid, and stomach.              [TR 203, 237].     At her

hearing, Killion testified that injuries to her head and back

currently keeping her from working.           [TR 46, 47].        Specifically,

Killion reports suffering injuries to her brain, back, related to

a car accident in October 2015. [TR 46, 47, 52-54].                She further

claims having balancing issues, anxiety, and a fear of walking up

and down steps. [TR 54].

     Killion also testified that she spends most of her days laying

down on the bed, watching TV, and working puzzle books.                [TR 59].

She takes care of her own house.           [TR 60-61]. She further reports

                                       3
having a driver’s license but not driving that often due to anxiety

and back problems.       [TR 47].      She does go out on small trips

occasionally, including going to church and the Post Office.             [TR

58].    She also estimated that she could lift no more than 10-15

pounds, which causes increased back pain.          [TR 55].

       Killion began her treatment with her primary care physician,

Dr. Gary Francis, D.O. in September of 2015.               Subsequently, on

October 21, 2015, Killion was involved in a single-car automobile

accident. [TR 332]. Killion was admitted to the Pikeville Medical

Center in an unresponsive state.           [TR 329-33].   She was diagnosed

with   chest   trauma,   multiple     thoracic   spine    fractures,   and   a

traumatic brain injury.      [Id.].

       As a result of the accident, Killion was later transferred to

Baptist Health for additional care. At Baptist Health, she treated

for gait, mobility, and speech rehabilitation issues.              [TR 325-

28, 334-47, 345-61, 339-45, 361-94, 639-69, 677-726].

       In addition to her accident-related care, Killion treated

with Dr. Francis for high blood pressure, low back pain, high

cholesterol, and balance issues.           [TR 481-540, 568-75, 577-628].

Dr. Francis opined that Killion had a history of traumatic brain

injury, anxiety, fatigue, and alcohol abuse.          [TR 541]. Similarly,

he claimed that Killion had very impaired and limited memory and

difficulty walking.      [TR 727].    As a result, Dr. Francis concluded

that Killion’s impairments were disabling.          [TR 541, 727].

                                       4
        Dr. Curtis Gale-Dyer, D.O., evaluated Killion in connection

with her disability application.                    [TR 451-53].      He noted that

Killion       had   no    loss     of    musculoskeletal        strength     nor   any

neurological deficits.            [TR 453].

        Two   state      agency    physicians        reviewed   Killion’s     medical

records.       First, state agency physician, Allen Dawson, M.D.,

concluded that Killion’s records reflect that she could perform

the equivalent of a full range of medium work. [TR 74-75]. Second,

state     agency      physician,        Robert      Culburtson,     M.D.,    reviewed

Killion’s medical records and agreed that she was not disabled but

could perform the equivalent of a full range of medium work.                       TR

99-101]. However, a physical therapist concluded that Killion

could perform less than a full range of sedentary work.                      [TR 542-

45].

        Dr. William Rigby, Ph.D., evaluated Killion’s psychological

condition, diagnosing her with anxiety disorder.                    [TR 456-60].   He

concluded that she had no limitations to her ability to sustain

concentration and persistence to complete tasks and only moderate

limitations in her ability to follow simple instructions, maintain

social interaction, and adapt to work pressures.                    [TR 459-60].

        Two agency psychologists reviewed Killion’s records.                   First,

state    agency     psychologist,        R.       Leon   Jackson,   Ph.D.,   reviewed

Killion’s records and concluded that she had only non-severe mental

impairments that did not significantly affect her ability to

                                              5
perform basis work-related activities.      [TR 72-73].     Second, Dr.

Ann Demaree, Ph.D., reviewed the same records and concurred.

     After the hearing and considering all the evidence, the ALJ

issued his decision on October 27, 2017.       [TR 13-40].     At Step

One, the ALJ determined that Killion has not engaged in substantial

gainful activity since October 21, 2015, the alleged onset date.

[TR 18]. At Step Two, the ALJ found that Killion suffered from the

following severe impairments: degenerative disc disease of the

lumbar spine; history of thoracic spine fractures and traumatic

brain injury (“TBI”); anxiety; and alcohol abuse.         [TR 18]. But,

at Step Three, the ALJ found that none of those impairments or

combination or impairment met or medically equaled the severity of

any of the listed impairments.        [TR 20–23].   In reaching this

conclusion, ALJ Meade found that Killion had not satisfied the

criteria of Listings 1.00, 1.04, 11.00, 11.08, 11.18, 12.6, 12.02,

12.05, and 12.09.   [Id.].   Before proceeding to Step Four, the ALJ

found that Plaintiff had the residual functional capacity (“RFC”)

to perform medium work as defined in 20 C.F.R. §§ 404.1567(c),

416.967(c).   Specifically, the ALJ found Killion could perform the

following tasks:


        Limited to simple, routine, and repetitive tasks.
        She can have only occasional changes in the work
        setting. She can have no interaction with the
        public. She can have occasional interaction with
        co-workers and supervisors.


                                  6
       [TR 23].

       The ALJ then concluded, at Step Four, that Killion is capable

of performing past relevant work as a maid.                  [TR 32].    In addition,

the ALJ determined that given Killion’s age, education, work

experience,    and    RFC,    “there     are        other    jobs    that   exist    in

significant numbers in the national economy that the claimant also

can perform.”        [TR 32-33].       ALJ Meade based his conclusion on

testimony from a vocational expert (“VE”) that Killion could be

able to perform the requirements of occupations such as store

laborer    (60,000     jobs     nationally),           assembler        (39,000     jobs

nationally), and sorter (20,000 nationally).                   [TR 33].     Thus, the

ALJ determined Plaintiff was not disabled under the Social Security

Act.

       Killion argues the ALJ was an inferior officer under the

Appointments      Clause     and   was        not    properly        constitutionally

appointed consistent with that clause.                      [DE 22-1, at 1, 9-10,

PageID #866, 874-75]. Killion further argues that ALJ Meade erred

in weighing the opinion of Dr. Gary Francis, D.O, Killion’s primary

treating    physician.         [Id.      at    9-11,        PageID    #875-76].      The

Commissioner contends that the ALJ’s decision was proper and should

be affirmed.

                             III. STANDARD OF REVIEW

       When reviewing the ALJ’s ruling, this Court may not “‘try the

case de novo, resolve conflicts in evidence, or decide questions

                                          7
of credibility.’”   Ulman v. Comm’r of Soc. Sec, 693 F.3d 709, 713

(6th Cir. 2012) (quoting Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007)).   This Court determines only whether the ALJ’s ruling

is supported by substantial evidence and was made pursuant to

proper legal standards.   Cutlip v. Sec’y of Health & Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994).               “Substantial evidence” is

defined as “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”           Id.   We are to

affirm the decision, provided it is supported by substantial

evidence, even if we might have decided the case differently.           See

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

                              IV.    ANALYSIS

A.   Killion Waived Her Appointments Clause Argument.

     Killion argues the ALJ was an inferior officer under the

Appointments   Clause   and    was        not   properly   constitutionally

appointed consistent with that clause.             [DE 22-1, at 1, 9-10,

PageID #866, 874-75]. Killion has waived this argument and it is

also devoid of merit.

     A constitutional challenge under the Appointments Clause is

“nonjurisdictional,” and thus a party may forfeit its Appointments

Clause argument by failing to raise it. See, e.g., NLRB v. RELCO

Locomotives, Inc., 734 F.3d 764, 795, 798 (8th Cir. 2013); see also,

e.g., Freytag v. Commissioner, 501 U.S. 868, 878-79 (1991); id. at

                                      8
893-94 (Scalia, J., concurring in part) (“Appointments Clause

claims,   and   other    structural   constitutional   claims,   have   no

special entitlement to review. A party forfeits the right to

advance   on    appeal   a   nonjurisdictional   claim,   structural    or

otherwise, that he fails to raise at trial.”).

     A party appealing from the decision of the Commissioner of

Social Security Administration can waive an argument she did not

assert it before the agency at any point in the administrative

proceedings below. See, e.g., Lukkonen v. Comm’r of Soc. Sec’y,

653 F. App’x 393, 405 (6th Cir. 2016) (claimant waived challenge

to ALJ’s failure to issue subpoena where she did not raise claim

before ALJ); Maloney v. Comm’r of Soc. Sec’y, 480 F. App’x 804,

810 (6th Cir. 2012) (claimant waived argument that was neither

presented to ALJ nor Appeals Council); see also Napier v. Dir.,

Office of Worker’s Comp., 999 F.2d 1032, 1035 (6th Cir. 1993)

(plaintiff waived claim under Black Lung Benefits Act by failing

to raise it at administrative level); 20 C.F.R. § 404.933(a)(2)

(in request for hearing before an SSA ALJ, claimant must set forth

in writing “[t]he reasons [the claimant] disagree[s] with [SSA’s]

previous determination or decisions”); id. § 404.939 (claimant

must notify ALJ “at the earliest possible opportunity” regarding

concerns about “the issues to be decided at the hearing”); id. §

416.1439 (same); id. § 404.940 (“object[ion] to the [ALJ] who will

conduct the hearing” must be raised at the “earliest opportunity”);

                                      9
id. § 416.1440 (same); id. § 404.946(b) (ALJ authorized to consider

new issues identified before notice of hearing decision is mailed).

     Appointments Clause challenges are no more immune from waiver

than other challenges. See United States v. L.A. Tucker Truck

Lines, Inc., 344 U.S. 33, 38 (1952) (holding that parties may not

wait until they are in court to raise a statutory “defect in the

. . . appointment” of the official who issued the agency’s initial

decision); Elgin v. Dep’t of Treasury, 567 U.S. 1, 23 (2012)

(plaintiff   required   to   exhaust    constitutional   claim   to

administrative agency before seeking review in federal court); cf.

Lucia, 138 S. Ct. at 2055 (holding that plaintiff had timely

challenged appointment where he contested validity of appointment

during administrative proceedings).    Thus, even in the wake of the

decision in Lucia, a challenge to the appointment of a Social

Security Administration ALJ must be raised in the administrative

proceedings in order to preserve it for judicial review. See, e.g.,

Order at 55-56 (ECF No. 17), T. v. Comm’r of Soc. Sec’y Admin.,

No. 1:17-cv-00650-RGV (N.D. Ga. Sept. 28, 2018); Order at 5 (ECF

No. 24), Williams v. Berryhill, No. 2:17-cv-87-KS-MTP (S.D. Miss.

Sept. 28, 2018); Davidson v. Comm’r of Soc. Sec’y, No. 2:16-cv-

00102, 2018 WL 4680327, at *2 (M.D. Tenn. Sept. 28, 2018); Stearns

v. Berryhill, No. C17-2031-LTS, 2018 WL 4380984, at *5-6 (N.D.

Iowa Sept. 14, 2018); Iwan v. Comm’r of Soc. Sec’y, No. 17-CV-97-

LRR, 2018 WL 4295202, at *9 (N.D. Iowa Sept. 10, 2018) (“Because

                                10
Iwan did not raise her Appointments Clause challenge before the

ALJ or Appeals Council, the court finds that she has waived this

issue.”); Hugues v. Berryhill, No. CV 17-3892-JPR, 2018 WL 3239835,

at *2 n.2 (C.D. Cal. July 2, 2018) (“To the extent Lucia applies

to Social Security ALJs, Plaintiff has forfeited the issue by

failing to raise it during his administrative proceedings.”).

Plaintiff’s claim for relief under the Appointments Clause was

waived because she did not rise it during the administrative

proceedings in this matter.

     Furthermore, “[I]ssues adverted to in a perfunctory manner,

unaccompanied   by   some   effort   at    developed   argumentation,     are

deemed waived. It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to

... put flesh on its bones.” Vasquez v. Astrue, No. 6:12–CV–125–

KSF, 2013 WL 1498895, at *6 (E.D. Ky. Apr. 11, 2013) (citing

McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) ); see

also Hollon ex rel. Hollon v. Comm'r of Soc. Sec., 447 F.3d 477,

491 (6th Cir. 2006).        Killion failed to do so. In sum, Killion

argues that the ALJ was not properly appointed, and thus, Social

Security Ruling (“SSR”) 17-1p, 2017 WL 898573, requires remand of

her case in light of Lucia. [DE 22-1, at 1, 9-10, PageID #866,

874-75]. As the Commissioner correctly notes, Killion makes the

conclusory   allegation     that   SSR    17-1p   “clearly   undercuts”   the

Court’s and Commissioner’s position and “directly applies herein”,

                                     11
but fails to explain how are why it does so.            [Id.].     As a result,

we find that Killion has waived this argument.             See United States

v. Demjanjuk, 367 F.3d 623, 638 (6th Cir. 2004).

B.   The ALJ did not Err in Weighing the Medical Opinion
     Evidence.

     Killion challenges the ALJ’s weighing of the medical opinion

evidence.     [DE 22-1, at 7-11, PageID #866, 872-76]. In support,

Killion argues that the ALJ should have given controlling weight

to Dr. Francis’ opinion that Killion was disabled and she had

difficulty walking and with memory. [Id. at 7, PageID #872]. We

disagree.

     Dr. Francis treated Killion for, among other things, her

accident-related injuries. [TR 481-540, 568-75, 577-628].                  Dr.

Francis ultimately concluded that that Killion’s impairments were

disabling.      [TR 541, 727].      Dr. Francis also stated that that

Killion was “very impaired [with] limited amount of memory” and

noted that Killion had “difficulty walking” and had “difficulty

with her gait.”

     The ALJ found neither of these conclusions were entitled to

controlling     weight.   First,   the    ALJ   found     that   Dr.   Francis’

conclusory statement about Killion being disabled was not a medical

opinion, and thus was not entitled to controlling weight. [TR 28].

Second,   the    ALJ   analyzed    the    six   factors    under    20   C.F.R.




                                     12
404.1527(c), and found “no basis for giving Dr. Francis’ opinion

controlling weight.”       [Id.].

        Killion argues that the ALJ erred in making both of these

determinations. Killion first argues that the ALJ erred by failing

to   give      Dr.   Francis’   opinion,    that    Killion    was      disabled,

controlling weight. [DE 22-1, at 9-11, PageID #874-76]. Second,

she argues, [id.], that the ALJ should have given weight to Dr.

Francis’ opinion that Killion was “very impaired [with] limited

amount of memory” and noted that Killion had “difficulty walking”

and had “difficulty with her gait.” [TR 541, 727].

        In support, Killion claims that Dr. Francis’ “[g]iven Dr.

Francis’ unique perspective, giving controlling weight to the

primary treating physician here is most apropos.”                  [DE 22-1, at

11, PageID #876]. Killion points out that Dr. Francis treated

Killion prior to her October 21, 2015 accident and continued to

treat her afterward.        [Id. at 10, PageID #875].              This, Killion

asserts, included reviewing medical records from other sources,

including Pikeville Medical Center, Baptist Hospital, as well as

Killion’s physical therapy and rehabilitation records.                  [Id.].

        Thus, Killion argues that that the ALJ “failed to provide

‘good reasons’ for refusing to give Dr. Francis...true controlling

weight and that failure suggests that the ALJ failed to properly

apply    the    treating   physician   rule   set   forth     in   20   C.F.R.   §

404.1527.” [DE 22-1 at 11, PageID #876].              Accordingly, Killion

                                       13
argues that the ALJ should have given Dr. Francis’s conclusions

controlling weight.        As such, Killion requests remand.

       The Commissioner disagrees.          The Commissioner argues that

that ALJ gave a very detailed analysis of Dr. Francis’s opinions

and   that   the   ALJ’s    weighing   of   the   opinions   should   not    be

disturbed.     [DE 20 at 8, PageID #858].          First, the Commissioner

states that the ALJ was not required to accept Dr. Francis’

ultimate conclusions because they are not medical opinions.                 [DE

20 at 8-9, PageID #859].       Second, the Commissioner argues, [id. at

9-10, PageID #859-60], that the ALJ properly analyzed the required

six factors in discounting Dr. Francis’ conclusions that that

Killion was “very impaired [with] limited amount of memory” and

noted that Killion had “difficulty walking” and had “difficulty

with her gait.”     [TR 541, 727].

      However, the ALJ was not required to give controlling weight

to Dr. Francis’s conclusions, because they constitute an ultimate

conclusion, not a medical opinion.          As a result, Killion’s first

argument fails.

      In determining a claimant's residual functional capacity, an

ALJ must decide what weight, if any, to give to the medical

opinions of record. “Medical opinions” are:

             [S]tatements    from    physicians     and
             psychologists or other acceptable medical
             sources that reflect judgments about the
             nature and severity of your impairment(s),
             including your symptoms, diagnosis, and

                                       14
             prognosis, what you can still do despite
             [your] impairment(s), and your physical or
             mental restrictions.

     20 C.F.R. § 404.1527(a)(2).

     Some “medical opinions” are entitled to “controlling weight.”

See id. § 404.1527(c)(2).         When evaluating medical opinion, the

ALJ must consider certain factors.3 See 20 C.F.R. § 404.1527(c). A

treating physician's opinion is given controlling weight when it

“is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial    evidence    in    [the]     case    record.”    20   C.F.R.    §§

404.1527(c)(2), 416.927(c)(2).

     It is well-settled that an ALJ, in assessing medical evidence

in a disability case, is required to give greater weight to the

opinions of a treating physician than to those of non-treating

physicians—the so-called “treating-physician rule” relied upon by

Plaintiff.     See Dunlap v. Comm'r of Soc. Sec., 509 F. App'x 472,

474 (6th Cir. 2012) (citing Blakley v. Comm'r of Soc. Sec., 581

F.3d 399, 406 (6th Cir. 2009)).             When a treating physician's

opinion is not given “controlling weight,” it is still entitled to

deference    and   the   ALJ   must   assess      the   following   factors   to


3 For claims filed on or after March 27, 2017, the agency's regulations have
been amended to provide that an ALJ is not required to “defer or give any
specific evidentiary weight, including controlling weight, to any medical
opinion(s) ..., including those from [a claimant's] medical sources.” See 20
C.F.R. §§ 404.1527, 404.1520c(a) (2017); see also Revisions to Rules Regarding
the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5852-60 (Jan. 18, 2017)
(final rules).

                                      15
determine how much weight to afford the opinion: the length of the

treatment   relationship,      the   frequency       of    examination   by     the

treating physician, the medical evidence supporting the opinion

with the record as a whole, the qualifications of the treating

physician, and other factors tending to support or contradict the

opinion. 20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6).

     As such, an ALJ must simply provide good reasons for the

weight he gives a medical opinion.             See Allen v. Comm'r of Soc.

Sec., 561 F.3d 646, 651 (6th Cir. 2009).              The Court will reverse

and remand a denial of benefits, even though “substantial evidence

otherwise supports the decision of the Commissioner,” when the ALJ

fails to give good reasons for discounting the opinion of a

claimant's treating physician.         Wilson v. Commissioner of Social

Security, 378 F.3d 541, 543–46 (6th Cir. 2004).

     This   has   been   interpreted      to   mean       that   “[a]lthough    the

regulations   instruct    an   ALJ   to   consider        these   factors,     they

expressly require only that the ALJ's decision include ‘good

reasons ... for the weight ... give[n] [to the] treating source's

opinion’ — not an exhaustive factor-by-factor analysis.”                 Francis

v. Comm'r of Soc. Sec., 414 F. App'x 802, 804 (6th Cir. 2011)

(unpublished)     (citation    omitted).       The    ALJ's       decision     must

therefore contain specific reasons supported by evidence in the

record for the weight given to an opinion.                SSR 96-2p.



                                     16
      However, this “treating-physician rule,” only applies to

medical opinions.         See Dunlap, 509 F. App'x at 474-76 (emphasis

added).    While a medical expert may opine “on issues such as

whether    [Plaintiff's]       impairment(s)      meets     or     equals      the

requirements of any impairment(s) in the Listing of Impairments,”

as well as Plaintiff's RFC or the application of vocational

factors, such opinions are not entitled to controlling weight.

See   20   C.F.R.     §    404.1527(d)(2)    (stating      that    “the     final

responsibility      for   deciding   these   issues   is    reserved      to   the

Commissioner”).       The Sixth Circuit has held that a treating

physician's conclusion that a claimant is “unable to work” or

“disabled” does not constitute a “medical opinion” under agency

regulations.     See Dunlap, 509 F. App'x at 474-76.

      Here, Dr. Francis’s concluded that Killion’s impairments were

“of such nature so as to disable the claimant from engaging in

substantial gainful activity.” [TR 27].            As the ALJ noted, [TR

28], this was not a medical opinion.         See 20 C.F.R. § 404.1527(d).

Such issues are reserved for the Commissioner.             Id.    Because these

conclusory statements by Killion’s treating physician did not

constitute     “medical     opinions,”     they   were     not    entitled      to

controlling weight nor was the ALJ required to analyze the factors

set forth in 20 C.F.R. § 404.1527(c). Consequently, Killion’s

argument on this ground fails.



                                      17
     Dr. Francis made other findings as well. In particular, he

concluded that Killion was “very impaired [with] limited amount of

memory” and noted that Killion had “difficulty walking” and had

“difficulty with her gait.”   [TR 541, 727].    Killion now argues

that that the ALJ “failed to provide ‘good reasons’ for refusing

to give Dr. Francis...true controlling weight and that failure

suggests that the ALJ failed to properly apply the treating

physician rule set forth in 20 C.F.R. § 404.1527.”     [DE 22-1 at

11, PageID #876].

     The Commissioner argues that the statements Dr. Francis made

in support of his conclusion that Killion’s memory was “very

impaired” and that she had “difficulty” walking were not entitled

to great weight because they were vague. Even so, the Commissioner

argues, the ALJ “explicitly considered each factor set forth in 20

C.F.R. § 404.1527.”   [DE 20 at 9, PageID #859].

     Killion is incorrect. It is true that the ALJ found “no basis

for giving Dr. Francis’ opinion controlling weight.” [TR 28].

However, where the opinion of a treating physician is not supported

by objective evidence or is inconsistent with the other medical

evidence in the record, this Court generally will uphold an ALJ's

decision to discount that opinion. See, e.g., Combs v. Comm'r of

Soc. Sec., 459 F.3d 640, 652 (6th Cir.2006) (en banc); Warner, 375

F.3d at 391–92; Martin v. Comm'r of Soc. Sec., 170 Fed. Appx. 369,

372–73 (6th Cir.2006); Ford v. Comm'r of Soc. Sec., 114 Fed. Appx.

                                18
194,    197    (6th    Cir.2004).    In   the   instant   case,   the   ALJ

appropriately analyzed the factors under 20 C.F.R. § 404.1527, and

found that Dr. Francis’ conclusions were not supported by medically

acceptable clinical and laboratory diagnostic techniques and were

inconsistent with other substantial evidence in the record. [TR

28].

       First, the ALJ considered the length and frequency of the

treatment relations, pursuant to 20 C.F.R. § 404.1527. He noted

that Killion treated with Dr. Francis fourteen (14) times, equaling

approximately one visit per month, between September 14, 2015 and

October 2016. [TR 28, 481-540, 568-75, 577-638]. Second, he found

that the treatment relationship consisted of routine physical

examinations, prescription fills, and referrals for diagnostic

testing.      [Id.].   Third, he found that Dr. Francis noted Killion’s

memory is appearing worse, took multiple medications, and had

difficulties with gait.       [TR 28-29].

       However, at the fourth factor, the ALJ found that that Dr.

Francis’ opinions about Killion’s limitations are inconsistent

with the objective evidence.        [TR 29].    In particular, he found

that the Dr. Francis noted Killion’s memory was very impaired, but

in treatment notes from February of 2016, noted that her immediate

and prospective memory had improved.        [TR 29, 630-676].

       Moreover, as to Dr. Francis’ conclusions about Killion’s

gait, the ALJ found that Killion’s gait was improved during an

                                     19
April 2016 examination, [TR 29, 450-454], and that Dr. Johnson

noted a normal gait.       [TR 29, 461-470]. Dr. Francis’ own records

indicate that Killion had only a small gait disturbance, [TR 29,

576-629], and Killion, herself, indicated that her gait was only

sometimes off. [Id.].

     At the fifth factor, which requires the ALJ to consider

whether the treating physician is a specialist, the ALJ noted that

Dr. Francis specializes in internal medicine.         [TR 29].    Finally,

at the sixth factor, the ALJ noted that there was no indication

that Dr. Francis was familiar with the Social Security disability

program    and   its   evidentiary   requirements,   nor   was   there   any

indication that Dr. Francis was familiar with the medical evidence

of record when he issue the opinion.       [TR 29-30].

     These considerations provide more than sufficient evidence to

support the ALJ's determination that Dr. Francis’ conclusions,

regarding the severity of Killion’s memory and gait, impairments

were entitled to little weight.       [TR 30].   Accordingly, we reject

Killion's request that we set aside that finding.

     Because Killion’s argument boils down to what weight should

be given Dr. Francis’ medical opinions, and because the record

supports the ALJ's findings with respect to Dr. Francis’ opinions,

we find no error in the ALJ's decision to discount Dr. Francis’

opinion.    See Mullins v. Sec'y of Health & Human Servs., 836 F.2d

980, 984 (6th Cir. 1987) (“Claimant's argument rests solely on the

                                     20
weight to be given opposing medical opinions, which is clearly not

a basis for our setting aside the ALJ's factual findings. Further,

there is ample support in the record in addition to [the disputed]

medical opinion to uphold the ALJ's findings with respect to the

severity of [the claimant's] condition.”).

                           V.     CONCLUSION

     The Court, having found no legal error on the part of the ALJ

and that his decision is supported by substantial evidence, the

Acting Commissioner’s final decision is AFFIRMED.

     Accordingly, it is hereby ORDERED as follows:

     (1)   Plaintiff’s   Motion   for   Summary   Judgment   [DE   22]   is

DENIED;

     (2)   Defendant’s   Motion   for   Summary   Judgment   [DE   20]   is

GRANTED;

     (3)   Judgment in favor of the Defendant will be entered

contemporaneously herewith.

     This the 24th day of September, 2019.




                                   21
